Title: From George Washington to William Drew, 10 July 1783
From: Washington, George
To: Drew, William


                        
                            Sir,
                            Newburgh 10th July 1783
                        
                        The Sister of the late Majr Genl Lee (in England) has requested me to get and Send her an authentic Copy of
                            his Will. As I am informed the Record of it is in the County of which you are Clerk I pray you to send me an Official
                            & formal Copy for that Lady—the expence of which will be paid by Sir Yr Most Obt Servt
                        
                            Go: W——n
                        
                    